Per Curiam :
As advised by the affidavits and other evidence presented to us, this appears to be a case in which the status quo should be preserved until the testimony is taken and the facts are more fully ascertained. In appeals such as this, we generally refrain from any expression of opinion as to the merits of the case, for the obvious reason that the facts are only partially before us. There is nothing in this case to take it out of the general rule.
The order of the court, continuing the preliminary injunction, etc., is affirmed, and appeal dismissed with costs to be paid by appellant.